DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it appears to recite the title of the invention as the first line of the Abstract. The Abstract is also objected to because it merely lists claim 1; see proper content for Abstract below.  The Abstract is further objected to because it appears to include the language “Diagram for abstract: Fig. 1”. This is not appropriate for an Abstract.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting “in particular non-woven” (lines 1-2), since it is not clear whether “non-woven” is actually being claimed. That is, it is unclear whether “in particular” is more specifically reciting the claimed elements, or whether it is merely setting forth exemplary structure.
	In claim 1, line 4, “in particular vertical” renders the claim indefinite since it is not clear whether “vertical” is specifically being claimed. That is, it is unclear whether “in particular” is more specifically reciting the claimed elements, or whether it is merely setting forth exemplary structure. It is suggested that “longitudinal vertical axes” be clearly recited. Similarly in claim 1, line 14 (“in particular vertical axis”).

In claim 1, line 9, “it” renders the claim indefinite, because it is unclear to what “it” refers.
In claim 1, line 15, the recitation “each needle plate oscillates in relation to its respective column” renders the claim indefinite. It is unclear in what manner the needle plate “oscillates”. It appears from the specification that this movement is actually a pivoting movement, formed by the hinged tie-rod 9. This is described in paragraph 0031 of the specification. The specification does not specifically describe an “oscillating” movement of the needle plate. The movement of the needle plate in relation to its respective column should be more clearly set forth in claim 1.
Claim 1, line 1, should be amended to recite “A needling machine” rather than “Needling machine”, and the dependent claims, line 1, should recite “The machine” (or “The needling machine”) rather than “Machine”. This properly sets forth the needling machine and its antecedent basis.
In claim 2, line 4, “in particular parallel to the MD direction” renders the claim indefinite since it is not clear how this further limits the claim. The claim has previously set forth the motion as “essentially parallel”. It is unclear whether the “in particular’ phrase is reciting “parallel” specifically, rather than “essentially parallel”, or in what manner it is further limiting the claim.
In claim 3, line 2, “it” renders the claim indefinite, because it is unclear to what “it” refers.

In claim 4, line 1, “the hinge points” lacks proper antecedent basis. This renders the claim indefinite because it is unclear what hinge points are being referred to.
In claim 4 recites “the first plate”, “the part rigidly connected to the first plate”, and “the main tie-rod” without proper antecedent basis. This renders the claim indefinite because it is unclear what structures are being referred to. These structures have not been properly set forth and it is unclear how they are structurally related to the system and to the tie-rods of claim 3. It appears that the dependency of claims 3 and 4 is incorrect and these claims should depend upon claim 2.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 1 is allowable over the prior art because the prior art does not show this type of needling machine with a sealed housing with two drive systems as claimed with the needle plate coupled to a column which passes through the housing through a guide pot, wherein each needle plate is coupled to its respective column such that the needle plate pivots with respect to the column.  This inventive feature of the manner in which the needle plate is pivotally coupled to the column should be more clearly set forth in claim 1. As noted in the rejection above, the recitation that the needle 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose needling machines having structure similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732